to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule which prohibits the unauthorized use of a controlled substance. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Hyde v Selsky, 16 AD3d 799, 800 [2005]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.